DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s Response to Non-Final Office Action
Applicants response dated 20 September 2021 to the Non-Final Office Action dated 25 June 2021 is acknowledged.  
Amended claims, dated 20 September 2021 have been entered into the record.
Terminal Disclaimer
The terminal disclaimer filed on 20 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/213,093 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Application 17/213,093 has now published as US 20210214373.

Examiner’s Response
All of the outstanding objections and rejections are overcome in view of Applicant’s claim amendments and the terminal disclaimer.

Status of the Claims
Claims 1, 6, 8-16, 19-21 and 23-29 are allowed. 
Claims 2-5, 7, 17-18, 22 and 30-80 were cancelled by the Applicant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel heterocyclic macrocyclic lactam compounds of formula I, compositions thereof and methods of treating cancer using the compound.  The specification describes experimental results which support the claimed method of use, see pages 70-79.
The claims are allowable over the prior art since all of the present claims require a compound according to independent claim 1.  Compounds according to the Markush genus of formula I set forth in present independent claim 1 are novel and non-obvious over the prior art of record.  The closest prior art and the non-obvious differences therefrom are described at pages 12-14 of the previous office action.
The instant application is allowable for at least these reasons.

Conclusion
	Claims 1, 6, 8-16, 19-21 and 23-29 (renumbered claims 1-21) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625